Citation Nr: 1623154	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  15-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a right ear injury.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for residuals of heat exhaustion.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant served in the Army National Guard from February 1976 to March 1988 with active duty for training (ACDUTRA) from July 1976 to October 1976.  The evidence of record shows that the appellant had additional periods of ACDUTRA or full-time duty between July 1977 and August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in November 2015 for further development, to include obtaining VA treatment records and VA medical opinions concerning the etiology of the disorders at issue.  Unfortunately, the Board finds that remand is again in order.

VA Medical Records

The Board previously requested that the appellant's VA medical records be obtained and associated with the claims file.  This was not accomplished on remand, and a negative response was not provided.  The Board notes that the January 2016 VA examiners reported reviewing the appellant's VA medical records, indicating that such records are in existence.  On remand, all VA medical records should be associated with the claims file.  If no such records are available, a negative response should be provided.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Inadequate VA Medical Opinions

Remand is also necessary to obtain new VA medical opinions with regard to the appellant's claims.  With regard to his lumbar spine disorder, the March 2014 and January 2016 VA examiners opined that the appellant's disorder was not due to the injury he suffered during his period of INACDUTRA on October 5, 1985.  The rationale for this opinion was that there is no medical record showing a continuity of symptoms since the 1985 injury.  A VA examiner may not generally rely on the absence of evidence as negative evidence.  See, e.g. Fountain v. McDonald, 27 Vet. App. 258, 272-75   (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Additionally, the appellant has, on multiple occasions, stated that his low back has been painful ever since the 1985 injury and he is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  A VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate.  McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  On remand, the examiner should provide a new opinion taking into consideration the appellant's lay reports of ongoing symptoms.

With regard to the appellant's seizure disorder, the March 2013 and January 2016 VA examiners both opined that the disorder preexisted service because it was due to a perinatal cerebral hemorrhage injury.  With regard to aggravation, the March 2013 VA examiner did not provide an opinion and the January 2016 examiner stated that an opinion could not be rendered without resort to speculation.  No basis was provided as to why an aggravation opinion would be speculative, thus rendering the opinion inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010)( before the Board may rely on a VA examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis for the examiner's opinion must be apparent from the Board's review of the evidence).  In this case, the appellant reported that his first seizure occurred while at summer camp, during a period of ACDUTRA.  See March 2013 VA Examination Report.  He reported that "everything got black and he started shaking."  Id.  He said that he went to see the Army doctor, was put on light duty, and followed up with his family doctor.  The appellant's service treatment and personnel records confirm that he was on ACDUTRA during June 1987 and that during this time, he reported to the medic with complaints of weakness and an ear ache.  He was diagnosed with mild heat exhaustion.  See June 1987 Statement of Medical Examination and Duty Status.  Additionally, a January 1988 neurology record notes that the appellant presented with "history of onset seven or eight months ago."  He described symptoms including initial light-headedness and double vision with "shaking all over," with some relief retiring to bed, prior to losing consciousness.     
On remand, a new opinion addressing aggravation should be provided considering this evidence.  If the examiner cannot render an opinion without resort to speculation, the examiner must explain the basis for such an opinion.

Concerning the hearing loss claim, the March 2013 and January 2016 VA examiners opined that the appellant's right ear hearing loss was not due to service because he had normal hearing at separation from service.  This opinion is also inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, an addendum opinion must be obtained.

Finally, with regard to his claim of entitlement to service connection for the residuals of a right ear injury, the January 2016 VA examiner failed to take into consideration the appellant's lay reports of ongoing facial paralysis and failed to provide a rationale for the opinion that his right ear tube placement did not result in nerve hearing loss.  These contentions should be addressed by a VA examiner in an addendum opinion.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  If such records are not available, a negative response should be provided.

2.  After obtaining the requested records (to the extent possible), obtain addendum medical opinions from examiners other than the January 2016 examiners addressing the etiology of the appellant's lumbar spine, seizure and right ear hearing loss disorders, as well as the residuals he claims to have as a result of his right ear tube placement during ACDUTRA.  The claims file should be made available to and reviewed by the examiners.  Examinations should be provided if deemed necessary by the examiner(s).

Hearing Loss

The examiner should state whether it is at least as likely as not that the appellant's hearing loss was incurred in service or is otherwise related to his conceded noise exposure during periods of ACDUTRA or his right ear tube placement.  In addressing this question, please accept as true that the appellant sustained acoustic trauma during his periods of ACDUTRA, and please do not rely solely on the fact that he had "normal" hearing at separation from service (non-ratable as per 38 C.F.R. § 3.385) to support the opinion.  Such an opinion will not be considered adequate for rating purposes.  The examiner should discuss the impact of the appellant's in-service acoustic trauma on the hair cells in his cochlea, and state whether it is at least as likely as not that his hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of his in-service acoustic trauma.  

Lumbar Spine Disorder

With regard to the appellant's lumbar spine disorder, the examiner should opine whether it is at least as likely as not that the current disorder is etiologically related to the October 5, 1985 injury he sustained during INACDUTRA.  In rendering this opinion, the examiner should specifically consider and address the appellant's competent lay reports of ongoing low back pain ever since the injury.  The examiner should not base his or her opinion on the lack of medical records.  

Seizure Disorder

Concerning the appellant's seizure disorder, the examiner should state the likelihood that the appellant's disorder was aggravated during a period of ACDUTRA or INACDUTRA.  In reaching his or her conclusion the examiner should specifically address the following evidence: the appellant reported that his first seizure occurred during a period of ACDUTRA, at which time "everything got black and he started shaking" (March 2013 VA Examination Report); the appellant reported that he was treated by medical personnel at the time of the incident and place on light duty (March 2013 VA Examination Report); a June 1987 Statement of Medical Examination and Duty Status confirms that during a period of ACDUTRA, the appellant reported to the medic with complaints of weakness and an earache, and was diagnosed with mild heat exhaustion; and a January 1988 Neurology record notes the appellant reported an onset of symptoms (light-headedness, double vision, shaking/convulsions and loss of consciousness) seven or eight months previously.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

Residuals of Right Ear Injury

With regard to the appellant's right ear injury, the examiner should state whether it is at least as likely as not that the appellant has any residuals of his right ear injury and tube placement during ACDUTRA, including facial paralysis.  In reaching this conclusion, the examiner should specifically consider and address the appellant's reports that he was diagnosed with facial paralysis in November 2014.  See February 2015 VA Form 9.  

3.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded claims.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



